872 So. 2d 533 (2004)
CHEVRON USA, INC.
v.
VERMILION PARISH SCHOOL BOARD.
Texaco Inc.; Texaco Exploration & Production, Inc.
v.
Vermilion Parish School Board.
Amerada Hess Corp.
v.
Vermilion Parish School Board.
Union Oil Company of California
v.
Vermilion Parish School Board.
Mobile Oil Corp., et al.
v.
Vermilion Parish School Board.
Exxon Mobil Corporation
v.
Marshall W. Guidry.
Exxon Mobil Corporation
v.
Vermilion Parish School Board.
No. 2004-CQ-0810.
Supreme Court of Louisiana.
May 14, 2004.
Certification denied.